In a proceeding pursuant to section 25 of the General Corporation Law, instituted by the petitioner to procure an order reviewing and setting aside the purported election of Charles H. Campbell and several others, as trustees of the respondent Flushing Hospital and Dispensary, and of George Kent Weldon and two others as officers thereof, final order (1) adjudging article V of the by-laws of the Flushing Hospital and Dispensary as purportedly amended March 6, 1933, illegal, invalid and void; (2) adjudging certain new amendments to the by-laws purporting to have been adopted at a meeting held March 3, 1941, illegal, invalid and void; (3) adjudging that the purported election on March 3, 1941, of Charles H. Campbell and several others as such trustees, and of George Kent Weldon and two others as such officers of Flushing Hospital and Dispensary, be vacated and set aside and declared to be null, void and of no effect; and (4) awarding other appropriate relief, affirmed, with one bill of fifty dollars costs and disbursements, payable by the appellants to the respondents jointly. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.